Citation Nr: 0121555	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  01-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 18, 
2000, for the award of special monthly pension benefits based 
on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Lawrence N. Paper, Attorney 


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972, and had a period of active duty for training from 
August 1972 to February 1973.

Pursuant to a prior appeal, in March 2001, the Board of 
Veterans' Appeals (Board) determined that the criteria for a 
grant of special monthly pension benefits based on the 
regular need for aid and attendance were met.  Later in March 
2001, the RO issued a rating decision implementing the 
Board's March 2001 Board grant of special monthly pension 
based on the need for regular aid and attendance, and 
assigned an effective date of January 18, 2000.  

This matter comes before the Board on appeal from a May 2001, 
the RO denied, inter alia, the veteran's claim for an earlier 
effective date.  The veteran filed a notice of disagreement 
in May 2001, and the RO issued to him and his attorney 
statement of the case on the earlier effective date issue in 
July 2001.  The veteran subsequently filed a blank, signed VA 
Form 9 (Appeal to the Board of Veterans' Appeals) later than 
month, which the RO liberally construed as a timely filed 
substantive appeal on the earlier effective date issue.  

In correspondence received at the Board in August 2001 (after 
the RO sent him notice, in July 2001, of the transfer of the 
claims file to the Board), the veteran included a handwritten 
"Motion to Advance Appeal on the Docket."  That motion is 
addressed in the Board's August 21, 2001, letter.  Also in 
that correspondence, the veteran indicated that he wished to 
"add to his appeal" the issues involving adaptive housing 
and a clothing allowance, denied in a May 2001 rating 
decision.  Inasmuch as this document was filed with the 
Board, and not with the agency of original jurisdiction, 
referral of these matters to the RO is appropriate.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.300 (2000). 



FINDINGS OF FACT

1.  In March 1985, the RO granted nonservice-connected 
pension benefits, effective from June 22, 1983, the date the 
veteran filed his claim.

2.  In November 1988, the RO terminated the veteran's pension 
benefits, effective in December 1988 and, in June 1993, 
granted such benefits effective in January 1991; however, in 
October 1996, the Board determined that pension benefits 
should be reinstated as of the date of the original 
termination.

3.  On January 18, 2000, the veteran filed with the RO a VA 
Form 21-2680, Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance, signed by a private 
physician, which indicated that the veteran required daily 
personal health care services of a skilled provided without 
which he would require hospital, nursing, or other 
institutional care.

4.  January 18, 2000, is the first date upon which VA 
received notice that the criteria was seeking increased 
pension benefits based upon the need for regular aid and 
attendance, and the first date upon which it was medically 
indicated that the criteria for establishing entitlement to 
such benefits may be met.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 18, 
2000, for the award of special monthly pension benefits based 
on the need for regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5101, 5107, 5110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.351, 
3.352, 3.400, 3.401 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an earlier 
effective date for the grant of special monthly pension 
benefits based on the need for regular aid and attendance.  
Specifically, he has indicate that he should receive such 
benefits "from 1993" because he was "medically qualified" 
and that he didn't need to apply for aid and attendance 
benefits.  The veteran also has pointed to his car accident 
as the basis for his permanent and total disability rating, 
and the reason that he has been in a wheelchair since 1982.  

The law governing assignment of effective dates provides 
that, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date.  See 38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  The 
same general rule is applicable specifically with respect to 
awards of compensation or pension benefits payable for aid 
and attendance and housebound purposes.  See 38 C.F.R. 
§ 3.401(2000).

A review of the record on appeal reveals that the veteran 
separated from his one period of active duty in April 1972.  
In December 1982, the veteran was in a motor vehicle accident 
and sustained a number of injuries to the lower extremities.  
Thereafter, the veteran was also treated for psychiatric 
disorders.  

In March 1985, the RO granted nonservice-connected pension 
benefits, effective from June 22, 1983, the date the veteran 
filed his claim.  In November 1988, the RO terminated the 
veteran's pension benefits, effective in December 1988, and, 
in June 1993, granted such benefits, effective in January 
1991; however, in October 1996, the Board determined that the 
veteran's service connected pension benefits should be 
reinstated as of the date of the original termination.  
Hence, the veteran has, effectively, been in receipt of VA 
pension benefits since June 22, 1983.  

Once a formal claim for pension has been allowed, a report of 
examination or hospitalization may be accepted as an informal 
claim for increased benefits.  Generally, as to reports 
prepared by VA or the uniformed services (or based upon 
medical treatment at VA expense or with  prior VA 
authorization), the date of the receipt of the claim is 
deemed to be the date of the report.  For all other reports, 
including reports from private physicians, lay persons, and 
state and other institutions, the date of receipt of the 
report is accepted as the date of receipt of an informal 
claim.  38 C.F.R. §§ 3.157(b)(1), (2), (3).

On January 18, 2000, the veteran filed with the RO a VA Form 
21-2680, Examination for Housebound Status or Permanent Need 
for Regular Aid and Attendance, signed by a private physician 
on January 6, 2000 (apparently, the date of the examination).  
In that document, the physician indicated, in pertinent part, 
that the veteran required daily personal health care services 
of a skilled provided without which he would require 
hospital, nursing, or other institutional care.  The RO 
subsequently the report of an additional private examination 
for aid and attendance purposes (in which the examiner 
indicated that the veteran needed constant attention); the 
transcript of a July 2000 hearing (including the veteran's 
caregiver's testimony that she cooked and cleaned for him, 
helped him get dressed, and assisted him in getting in and 
out of the bathtub; and the report of a June 2000 VA 
examination (essentially indicating that the veteran could 
not protect himself from the hazards or dangers of his daily 
environment).  

On the basis of the evidence received on and since January 
18, 2001, as described above, in a March 2001 decision, the 
Board essentially determined that the veteran had established 
a factual need for the regular aid and attendance of another 
person.  In the March 2001 rating decision implementing the 
Board's special monthly pension award, the RO determined that 
the date of receipt of the January 18, 2001, medical report 
was the date of claim, for effective date purposes.  

In connection with the current request for an earlier 
effective date, the Board has carefully reviewed the 
voluminous medical and other evidence of record in light of 
the pertinent effective date criteria to determine whether 
any document associated with the claims file between the June 
22, 1983, effective date of the award of pension benefits and 
January 18, 2001, could be construed as an earlier, pending, 
formal or informal claim for increased pension benefits based 
upon the need for the regular aid and attendance of another 
person.  In this regard, the Board notes that the record 
contains voluminous written statements from the veteran, his 
various representative's, testimony at personal hearings, 
letters from Congressmen, statements from his wife, and 
multiple claims for various types of VA benefits, dating back 
to June 1975.  However, did the veteran (or someone acting on 
his behalf) file with the RO a VA Form 21-526, Application 
for Compensation or Pension, or otherwise indicate that 
special monthly pension benefits were sought.  

Likewise, despite the considerable medical evidence 
associated with the record between the June 22, 1983, 
effective date of the grant of nonservice-connected pension 
benefits and January 18, 2001, no competent evidence was 
received, prior to January 18, 2001, indicating that the 
veteran was so helpless or so nearly helpless as to require 
the regular aid and attendance of another person, either on 
the basis of impaired vision (blindness or near blindness, as 
defined by regulation); confinement to a nursing home because 
of mental or physical incapacity; or a factual need for aid 
and attendance (based on such factors as the inability to 
dress/undress self, or to keep clean and presentable, the 
frequent need of adjustment of special prosthetic or 
orthopedic appliances, the inability to feed self, the 
inability to attend to the wants of nature, or the inability 
to protect self from the hazard or dangers incident to one's 
daily environment).  See 38 U.S.C.A. § 1502 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (2000).  Indeed, while those 
records unquestionably reflect significant disability, such 
records do not demonstrate disability commensurate with the 
above-criteria.  

Thus, the private medical report received on January 18, 
2000, report may be construed as both an informal claim for 
special monthly pension benefits based on the need for 
regular aid and attendance, and the first medical indication 
of a factual need for special monthly pension benefits based 
on the need for regular aid and attendance (confirmed via 
subsequent hearing testimony and private and VA medical 
reports).  Under these circumstances, the record presents no 
legal basis for assignment of an effective date earlier than 
January 18, 2000, for the benefits currently under 
consideration.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 
3.401 (prescribing, as indicated above, that the effective 
date of increased pension benefits should be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later).  Notwithstanding the appellant's 
assertions that a specific "claim" for the benefit sought 
was unnecessary, the governing legal authority clearly 
establishes otherwise.

For the foregoing reasons, the claim for an earlier effective 
date must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

As a final note, the Board acknowledges that, during the 
pendency of this appeal, a significant change of law 
occurred, with the passage of Veterans Claims Assistance Act 
of 2000 in November 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)).  Among other things, this law redefines the 
obligations of VA with respect to the duties to notify and 
assist a claimant in connection with claims for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099.  See VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

Although the RO has not considered the claim in light of the 
new law, the Board finds that a remand for this purpose is 
unnecessary, as the mandates of the law have essentially been 
satisfied.  In this regard, the Board notes that in April 
2001, the RO wrote the veteran and notified him of the 
Veterans Claims Assistance Act of 2000 and how it effected 
his claim.  Moreover, the veteran was notified in the 
statement of the case of the governing laws and regulations 
affecting the establishment of effective dates.  These 
provisions address the key issue in this case, which is the 
appropriate effective date for the grant of special monthly 
pension based on the need for regular aid and attendance.  In 
addition, and most significantly, there is no indication in 
the record that there is any existing, outstanding evidence 
that could be secured that would alter the disposition of 
this appeal.  While the Board recognizes that the veteran has 
been in receipt of SSA benefits since approximately 1984, and 
that no SSA records are currently in the claims file, the 
veteran has never asserted that such records are relevant to 
the issue under consideration.  Even assuming, arguendo, that 
such evidence does bear on the question of the veteran's need 
for regular aid and attendance, the Board notes that such 
records are not, like VA records, deemed constructively of 
record (see Dunne v. West, 11 Vet. App. 462, 466-67 (1998) 
and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)); 
consistent with the provisions of 38 C.F.R. § 3.157, such 
records would clearly be deemed received after January 18, 
2000 (and hence, could provide no basis for assignment of an 
effective date prior to that date).  Thus, under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

ORDER

An effective date prior to January 18, 2000, for the award of 
special monthly benefits based on the need for regular aid 
and attendance is denied.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 


